DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Claims 1 and 3-10 have been allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The prior art of record and references as cited fail to teach individually or in combination a position fixture as recited in the claims when taken as a whole, comprising: 
a base having a planar bottom surface and top surface, each of the planar bottom surface and the top surface having two long edges and two short edges, the top surface facing away from the bottom surface; 
first and second echogenic targeting bands recessed below the bottom surface of the housing, each of said first and second echogenic targeting bands extending between said two long edges of the base, across a face of the ultrasound transducer, such that said first and second echogenic targeting bands form an interference pattern visible under ultrasound visualization, wherein the interference pattern is used to locate the positioning fixture relative to structures visible under ultrasound visualization;
 a pair of long sidewalls provided on and extending orthogonally from the top surface, one long sidewall of the pair of long sidewalls is attached to each of said two long edges; 
a guide release on the top surface, attached to one of said two short edges on the top surface; 
a long axis needle guide on the top surface, attached to another of said two short edges; and
 a receptacle cooperatively defined by said pair of long sidewalls, said guide release and said long axis needle guide, said receptacle sized to accommodate the ultrasound transducer.
Each of Sasady, Desai, and Cermak failed to teach first and second echogenic targeting bands recessed below the bottom surface of the housing, each of said first and second echogenic targeting bands extending between said two long edges of the base, across a face of the ultrasound transducer, such that said first and second echogenic targeting bands form an interference pattern visible under ultrasound visualization, wherein the interference pattern is used to locate the positioning fixture relative to structures visible under ultrasound visualization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793